                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

REMBRANDT WIRELESS                             §
TECHNOLOGIES, LP,                              §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §   CIVIL ACTION NO. 2:19-CV-00025-JRG
                                               §
APPLE INC.,                                    §
                                               §
              Defendant.                       §


                           MEMORANDUM OPINION AND ORDER
        Before the Court is Defendant Apple Inc.’s (“Apple”) Motion to Stay Based on Customer-

 Suit Exception (the “Motion”). (Dkt. No. 77.) By its Motion, Apple requests that this Court stay

 the above-captioned action in light of suits filed by Plaintiff Rembrandt Wireless Technologies,

 LP (“Rembrandt”) against Broadcom Corp. and Broadcom Inc. (collectively, “Broadcom”) and

 Qualcomm Inc. (“Qualcomm”) in the Central District of California. Having considered the Motion

 and for the reasons set forth herein, the Court is of the opinion that the Motion should be and

 hereby is DENIED.

 I.     Background

        On January 24, 2019, Rembrandt brought suit against Apple alleging infringement of U.S.

 Patent No. 8,457,228 and U.S. Patent No. 8,023,580 (collectively, the “Asserted Patents”). (Dkt.

 No. 1.) On April 15, 2019, Rembrandt brought similar suits for infringement of the Asserted

 Patents against Broadcom and Qualcomm in the Central District of California (the “California

 Suits”). (Dkt. Nos. 77-3, 77-4.)
       Broadcom and Qualcomm manufacture Bluetooth chipsets that are incorporated into the

majority of the Apple products accused of infringement in this action (the “Accused Products”).

(Dkt. No. 77 at 3; Dkt. No. 77-1 ¶ 5; see also Dkt. No. 1 ¶ 29 (listing Apple products accused of

infringement.) The remainder of the Accused Products use Apple-manufactured chipsets. (Dkt.

No. 77-1 ⁋ 5.) Apple develops the software that integrates these chipsets—those manufactured by

Broadcom, Qualcomm, and Apple—into the Accused Products. (Dkt. No. 86-5 at 65:7–66:15; see

also Dkt. No. 86-4.) The chipset and the software work together in the Accused Products to deliver

the accused Bluetooth functionality. (Dkt. No. 86-7 at 12, 16.)

       Asserting that Broadcom and Qualcomm are the true manufacturers and that Apple is

merely a reseller, Apple asks that this action be stayed in favor of the California Suits under the

customer-suit exception.

II.    Legal Standard

       District courts have “the authority to consider motions to stay litigation before them under

their broad equitable powers.” Intellectual Ventures II LLC v. JPMorgan Chase & Co., 781 F.3d

1372, 1378 (Fed. Cir. 2015). “Under the first-to-file rule, a district court may choose to stay,

transfer, or dismiss a duplicative later-filed action.” Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1299

(Fed. Cir. 2012). However, the “customer-suit exception” is an exception to the first-to-file rule.

Glob. Equity Mgmt. (SA) Pty. Ltd. v. Ericsson, Inc., 2017 WL 365398, at *7 (E.D. Tex. Jan. 25,

2017). “Generally speaking, courts apply the customer suit exception to stay earlier-filed litigation

against a customer while a later-filed case involving the manufacturer proceeds in another forum.”

Spread Spectrum Screening LLC v. Eastman Kodak Co., 657 F.3d 1349, 1357 (Fed. Cir. 2011).

“This ‘customer-suit’ exception to the ‘first-to-file’ rule exists to avoid, if possible, imposing the

burdens of trial on the customer, for it is the manufacturer who is generally the ‘true defendant’ in

the dispute.” In re Nintendo of Am., Inc., 756 F.3d 1363, 1365 (Fed. Cir. 2014).
                                                  2
       In evaluating the customer-suit exception, courts consider three factors: “(1) whether the

consumers in the first-filed action are mere resellers of products manufactured by the party in the

second-filed action; (2) whether the customers in the first-filed action have agreed to be bound by

any decision in the second-filed action, and; (3) whether the manufacturers in the second-filed

action are the only source of the allegedly infringing activity or product.” Glob. Equity, 2017 WL

365398, at *5 n.3. However, the “guiding principles in the customer suit exception cases are

efficiency and judicial economy.” Spectrum Screenings, 657 F.3d at 1357.

       Additionally, in considering a motion to stay, courts evaluate: “(1) whether a stay will

unduly prejudice or present a clear tactical disadvantage to the nonmoving party; (2) whether a

stay will simplify the issues in question and the trial of the case; and (3) whether discovery is

complete and whether a trial date has been set.” Glob. Equity, 2017 WL 365398, at *10.

III.   Discussion

       The Court does not find that Apple is entitled to the remedy it seeks. As an initial matter

the Court notes that Apple’s own actions are inconsistent with the underlying policy and purpose

of the customer-suit exception: that the burdens of litigation be lifted from the customer-defendant.

Nor does the Court find that a stay is merited under the equitable factors specific to the customer-

suit exception or applicable to stays in general.

               Apple seeks relief inconsistent with the purpose of the customer-suit exception.

       The customer-suit exception exists to remove “the burdens” of litigation from the customer,

“if possible,” and place them instead on “the manufacturer who is generally the ‘true defendant’

in the dispute.” Nintendo, 756 F.3d at 1365. However, far from seeking to remove the burdens of

litigation from itself Apple has elsewhere embraced such burden. Four days after it filed this

Motion, Apple filed three petitions for inter partes review of the Asserted Patents before the Patent

Trial and Appeal Board (“PTAB”). (Dkt. No. 87-11.) As such, Apple’s requested stay would not
                                                    3
remove from Apple the burdens of litigation. Rather, Apple seeks to deprive Rembrandt of redress

in its selected forum and its procedural rules while Apple continues to litigate issues related to the

Asserted Patents in the forum and under the procedure of its own choosing.

       This result violates the express policy and purpose of the customer-suit exception. A stay

will not relieve Apple of the burdens of litigation. Apple has made that impossible. Moreover,

Rembrandt will still be forced to litigate in multiple forums, here, in California and before the

PTAB. Apple, who has acted to expand the litigation process, cannot now seek a stay in the name

of “efficiency and judicial economy.” Spectrum Screenings, 657 F.3d at 1357.

       By acting to create such a tactical advantage for itself, Apple has foreclosed the prerequisite

condition of having clean hands to receive the equitable remedy it now seeks. Keystone Driller

Co. v. Gen. Excavator Co., 290 U.S. 240, 244–45 (1933). The Court finds that it would be

inequitable to suspend litigation in the plaintiff’s chosen forum under the guise of relieving the

burdens of litigation from the defendant while the defendant actively and intentionally pursues

litigation against plaintiff in another forum.

               Transfer is inappropriate under the customer-suit exception.

       Even if Apple’s litigation decisions had not been what they are, the exception would

nonetheless be inapplicable. As to the Accused Products that utilize Apple chipsets, Apple is itself

the manufacturer. It is not a customer at all. Further, as to the Accused Products that utilize

Broadcom and Qualcomm chipsets, Apple is not a mere reseller but itself configures and integrates

these chipset components into the consumer products accused of infringement.

                       Apple is not a customer as to its own chipsets.

       It is axiomatic that the customer-suit exception is applied to stay “litigation against a

customer.” Spread Spectrum, 657 F.3d at 1357 (emphasis added). Apple is not a customer of its

own chipsets but is itself the manufacturer. Apple fails the first and third customer-suit exception
                                                  4
factors as to Apple-manufactured chipsets: it is not a mere reseller and Broadcom and Qualcomm

are not a source of the allegedly infringing products. Glob. Equity, 2017 WL 365398, at *5 n.3.

        Apple does purport to agree to be bound by a decision in the second-filed action. (Dkt. No.

77 at 4; Dkt. No. 77-7.) However, the Apple-manufactured chipsets are not accused of

infringement in the California Suits. Instead, Apple offers to be bound by any decision regarding

the Broadcom-manufactured chipsets as if that decision applied to its own chipsets. The Court

finds this approach unreasonable.

        Apple’s chipsets are not identical to Broadcom’s; there is no reason to believe that

infringement as to one would necessitate infringement of the other. Moreover, a plaintiff in

litigation against both a manufacturer and its customer would typically be barred by collateral

estoppel from relitigating an adverse infringement decision. Rembrandt should not be so estopped

from litigating infringement as to the Apple and Broadcom chipsets separately and has not agreed

to be bound by a decision in the California Suits. Thus, Apple’s offer to be bound is unlikely to

lead to the simplification of issues such an agreement would typically produce where the products

at issue are truly identical.

        Accordingly, the Court finds that the customer-suit exception is not applicable to the

Accused Products utilizing Apple-manufactured chipsets. Indeed, considering all the Accused

Products as whole, the Court finds that the presence of the Apple-manufactured chipsets proves

fatal to the customer-suit analysis. However, although neither party has asked the Court to consider

a severance, the Court will nonetheless consider whether severing and staying the claims as to the

Accused Products utilizing Broadcom- and Qualcomm-manufactured chipsets is appropriate. See

In re EMC Corp., 677 F.3d 1351, 1355 (Fed. Cir. 2012) (“To be sure, Rule 21, which authorizes a




                                                 5
district court to ‘sever any claim against a party,’ provides a district court broad discretion.”)

(quoting Fed. R. Civ. P. 21).

                       Apple is not a mere reseller as to its products employing Broadcom and
                       Qualcomm chipsets.

       The Court finds that a stay as to the Accused Products utilizing Broadcom and Qualcomm

chipsets is likewise inappropriate. Notably, it is not the Broadcom and Qualcomm chipsets that are

accused of infringement in this case. Rather, the Accused Products are Apple-manufactured

products, only some of which incorporate these chipsets as components. (Dkt. No. 1 ¶ 29.) Apple

actively incorporates these components into its products, including by developing the source code

that integrates and enables these chips within the Accused Products.

       Apple argues that its own conduct and source code is not relevant to infringement, noting

that Rembrandt’s infringement contentions in this case mirror those filed in the California Suits

and are based on the general Bluetooth standards. Neither party has provided the infringement

contentions served in this action for the Court’s review. However, that Rembrandt’s initial

infringement contentions are based on the publicly available Bluetooth standards does not

foreclose the relevance of Apple’s source code to the issue of infringement. (See, e.g., Dkt. No. 40

¶ 3(a)(i) (allowing a party to supplement its infringement contentions within 30 days of the receipt

of source code).)

       Indeed, the claims of the Asserted Patents recite communications devices “configured to”

or “capable of” performing certain functions. See, e.g., ’580 Patent, Claim 1; ’228 Patent, Claim

1. Whether Apple’s source code integrating these chipsets enables or inhibits such functionality

directly bears on infringement. Consequently, Apple is not a mere reseller of its own products that

incorporate Broadcom and Qualcomm chipsets.




                                                 6
       Similarly, the Court finds that Broadcom and Qualcomm are not the sole source of the

allegedly infringing activity or product because Apple also contributes to the development of the

Accused Products.

       The Court does find that Apple has agreed to be bound by any decision in the California

Suits. Rembrandt criticizes Apple for agreeing only to be bound by a “final judgment.” (Dkt. No.

86 at 11; Dkt. No. 93 at 3.) However, any resolution on the merits in the California Suits will take

the form of a final judgment, whether that occurs on summary judgment, after a jury verdict, or as

the result of a preclusive decision in another forum. As to the Accused Products utilizing Broadcom

and Qualcomm chipsets, the Court finds Apple’s stipulation sufficient.

       Nonetheless, balancing these factors the Court finds that they weigh against a stay of this

action even as to the Accused Products employing Broadcom and Qualcomm chipsets.

               A stay in not appropriate under the general stay factors.

       A review of the general stay factors reinforces that a stay is not appropriate in this case.

       As to the first factor, the Court has already noted that a stay of this action would present a

tactical disadvantage to Rembrandt in view of the recently filed IPR proceedings initiated by

Apple. The Court notes the institution of IPR proceedings may itself form the basis for a stay

request, and the Court does not prejudge such a request, if made. However, the Court finds that

these dueling proceedings weigh against the granting of a stay based on customer-suit grounds,

where the purpose of such a stay is to relieve the burdens of litigation from the customer-defendant

altogether.

       As to the second factor, whether a stay would simplify issues for trial, the Court notes that

in the California Suits, Broadcom and Qualcomm are accused of indirect infringement for selling

their chipsets to customers, like Apple, who directly infringe by making and selling infringing



                                                 7
products that incorporate these chipsets. (Dkt. No. 86-2 at 3–4.) District courts have routinely

declined to impose stays based on the customer-suit exception where a manufacturer is accused of

indirect   infringement    and   the    customer       is   accused   of   direct   infringement.   See

Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co., 2016 WL 1659924, at *4 (E.D. Tex. Apr.

26, 2016) (collecting cases). Indeed, the Court finds that the circumstances of this case are similar

to those presented in Eli Lilly, where Judge Bryson, sitting by designation in this District, similarly

declined to impose a stay. Id.

       Moreover, the Accused Products in this action are not identical to those accused of

infringement in the California Suits. Rather the chipsets accused of infringement in the California

Suits are incorporated into the Apple products accused of infringement in this action. Apple

integrates and enables these chipsets to perform certain functions using its own software. Thus, it

is not a foregone conclusion that a resolution of the infringement issues in the California Suits

would be dispositive of related issues in this action.

       Finally, as to the third factor, whether discovery is complete and a trial date has been set,

the Court notes that trial in this case is set for June 1, 2020. (Dkt. No. 69.) Fact discovery will

close in a month and a half, and expert discovery will close in three months. (Id.) Moreover, the

Court notes that a claim construction hearing in this action is set for next week, a hearing for which

the parties and the Court have already expended considerable resources. (Id.)

       Weighing these three factors, the Court finds that they reinforce the Court’s conclusion that

a stay is not warranted.

IV.    Conclusion

       For the reasons set forth herein, Apple’s Motion to Stay Based on Customer-Suit Exception

(Dkt. No. 77) is DENIED.



                                                   8
So ORDERED and SIGNED this 27th day of November, 2019.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE




                                    9
